DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This communication is in response to application filed on 08/20/2020.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-10 are dependent on claim 1, and
Claims 12-10 are dependent on claim 11.

Regarding claims 1 and 11, the prior art of record either individually or in combination does not disclose or fairly suggest virtual data lake systems with the novelty claimed detailed limitations such as the use of “a cloud service; a proprietary software; a natural language processor; a plurality of workflows; a user interface; and a cloud hosted application along with central configuration database”, the use of “the proprietary software is installed on said cloud hosted application along with central configuration database; wherein the user interface is a web-based interface between a user and the proprietary software; and wherein the proprietary software is pushed from the cloud service to be run on the user interface”, the use of “the user interface obfuscates a plurality of customer-confidential data elements before communicating with the cloud service; wherein the plurality of customer-confidential data elements comprises a plurality of customer-confidential data elements and personally identifiable information”, the use of “the proprietary software is granted access by the user to a remote data storage platform; wherein the user interface prompts the user for a first input; and the user interface receives the first input from the user; wherein the first input is converted into a remote platform-specific command by the proprietary software; wherein the remote platform-specific command is in a command language understood by the remote data storage platform; wherein the remote platform-specific command and the plurality of customer-confidential data elements are issued to the remote data storage platform”, and the use of “the remote data storage platform returns an initial result to the proprietary software; wherein the initial result is converted to a first output by the proprietary software; and wherein the first output is displayed to the user via the  user interface” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record listed below and more in attached PTO-892 form, and not relied upon is considered pertinent to applicant's disclosure.
Scheidler et al. (U.S. Patent No. 10,681,060 B2) determining computer system security threats, and security operations center system (see Abstract).
McNamara et al. (U.S. Patent No. 10,853,469 B1) user interface locking system, information as confidential or have restrictions on presentation to reduce or eliminate dissemination of the confidential information to unauthorized users (see Fig.1).
Frost et al. (US-PGPUB 2019/0334874 A1) concealment of customer sensitive data in virtual computing arrangements (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
03/21/2022